                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

LANCE ADAM GOLDMAN,

                      Plaintiff,                    Case No. 2:18-cv-143
v.                                                  Honorable Gordon J. Quist
PAUL J. BRIDENSTEIN,

                      Defendant.
____________________________/

                                            OPINION

               This is an action for writ of mandamus under 28 U.S.C. § 1361. Under the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required

to dismiss any prisoner action brought under federal law if the complaint is frivolous, malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant

immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A. The Court must read Plaintiff’s pro

se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez,

504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss Plaintiff’s complaint as

frivolous.

                                            Discussion

               I.     Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Baraga Correctional Facility (AMF) in Baraga, Baraga County, Michigan.

Plaintiff sues Kalamazoo County Circuit Judge Paul J. Bridenstein.
                 Plaintiff alleges that, on December 1, 2017, he filed a motion for reconsideration of

the Defendant’s denial of Plaintiff’s motion for relief from his judgment of sentence. On

December 7, 2017, Plaintiff filed a motion to supplement the motion for reconsideration.

Defendant granted the motion to supplement on December 8, 2017. Plaintiff complains that,

despite the passage of nine months since his filings, Defendant has not yet decided the motion for

reconsideration. Plaintiff contends that he is precluded from filing a complaint or petition for writ

of mandamus in the Michigan appellate courts, because he has an outstanding balance from an

earlier appeal, and is unable pay the appellate filing fee. (See Mich. Ct. App. Order, Attach. B to

Pet., ECF No. 1-1, PageID.26 (denying leave to proceed without payment of filing fee).) Plaintiff

asks this Court to grant his petition for writ of mandamus and to compel the Defendant to decide

Plaintiff’s motion for reconsideration of the denial of Plaintiff’s motion for relief from judgment.

                 II.    Analysis

                 Title 28 U.S.C. § 1361 confers jurisdiction only over mandamus actions to compel

action by federal, not state, officials or employees. Federal courts have no authority to issue writs

of mandamus to direct state officials to conform their conduct to state law. Pennhurst State School

& Hospital v. Halderman, 465 U.S. 89 (1984); Haggard v. Tennessee, 421 F.2d 1384 (6th Cir.

1970). Therefore, the Court may not maintain jurisdiction over Petitioner’s action pursuant to 28

U.S.C. § 1361.

                 An action may be dismissed as frivolous if “it lacks an arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989); Lawler v. Marshall, 898 F.2d 1196,

1198 (6th Cir. 1990). Because Plaintiff’s request for a writ of mandamus lacks an arguable basis

in law, it will be dismissed with prejudice as frivolous. See Seyka v. Corrigan, 46 F. App’x 260,

261 (6th Cir. 2002) (dismissing as meritless prisoner’s request for mandamus relief in civil rights

case); Topsidis v. State, No. 97-3283, 1997 WL 778106, at *1 (6th Cir. Dec. 11, 1997) (affirming
                                                   2
dismissal of mandamus action challenging state conviction); Sparks v. Doe, No. 85-3463, 1985

WL 14132, at *1 (6th Cir. Dec. 13, 1985) (affirming district court’s dismissal of state prisoner’s

mandamus action as frivolous); Haggard, 421 F.2d at 1384, 1386 (affirming dismissal of

mandamus action because “federal courts have no authority to issue writs of mandamus to direct

state courts or their judicial officers in the performance of their duties”); Santee v. Quinlan, 115

F.3d 355, 357 (5th Cir. 1997) (same).

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that the complaint for writ of mandamus will be dismissed as frivolous, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b).

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated: November 2, 2018                                       /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
